IN THE SUPREME COURT OF THE STATE OF DELAWARE


COREY BOWERS,                            §
                                         §      No. 350, 2017
      Defendant Below,                   §
      Appellant,                         §
                                         §      Court Below:
             v.                          §      Superior Court of the
                                         §      State of Delaware
STATE OF DELAWARE,                       §
                                         §
                                         §      Cr. I.D. No. 1204010456 (N)
      Plaintiff Below,                   §
      Appellee.                          §

                           Submitted: February 14, 2018
                           Decided: February 15, 2018

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                       ORDER

      This 15th day of February 2018, the Court, having considered the matter on the briefs

of the parties, has concluded that the same should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its Order of July 31, 2017.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                                Justice